                     1:19-cv-01289-MMM-JEH # 1-2   Page 1 of 18
                                                                                       E-FILED
                                                        Thursday, 29 August, 2019 08:59:41 AM
                                                                  Clerk, U.S. District Court, ILCD

3033602-LRB/AMF                                                   #6206641/#6315346


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

MARQUIS DAWSON,                             )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )      Case No. 2019 cv 1289
                                            )
JEVON F. ARMOUR and                         )
WESTERN EXPRESS, INC.                       )
                                            )
       Defendants.                          )


      EXHIBITS A THROUGH D TO DEFENDANT, WESTERN EXPRESS, INC.'S,
                         NOTICE OF REMOVAL
                        1:19-cv-01289-MMM-JEH # 1-2            Page 2 of 18

                                  IN TIIE CIRCUIT COURT
                               ELEVENTH JUDICIAL CIRCUIT
                               MCLEAN COUNTY, ILLINOIS                               JUL 3 0 201g

MARQUIS DAWSON,                                  )
                                                 )
          Plaintiff,                             )
                                                 )       Case No. 2019L0000050
vs.                                              )
                                                 )      A FEE WILL BE DUE AT THE TIME OF
JAVON F. ARMOUR,                                 )      FILING AN APPEARANCE OR ANSWER
                                                 )      OR AS OTHERWISE DIRECTED BY THE COURT.
and                                              )      YOUR FILING FEE WILL BE: $ 207.00
                                                 )
WESTERN EXPRESS, INC.                            )
                                                 )
          Defendants.                            )

                                         SUMMONS


          To each defendant:

          You are summoned and required to file an answer to the complaint in this case, a

copy of which is attached, or otherwise file your appearance, in the office of the clerk of

this court within 30 days after service of this summons, not counting the day of service.

If you fail to do so, a judgment by default may be entered against you for the relief asked

in the complaint.

          E-filing is now mandatory for documents in civil cases with limited exemptions.

To file, you must first create an account with an e-filing service provider.                 Visit

http://efile.illinoiscourts.gov/service-providers.htm to learn more and to select a service

provider.         If   you   need   additional   help    of   have    trouble    e-filing,       visit

http://wwwillinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's

office.

          To the officer:


                                                                                             r



                                                                                             ?           A°
                   1:19-cv-01289-MMM-JEH # 1-2            Page 3 of 18

       This summons must be returned by the officer or other person to whom it was

given for service, with indorsement of service and fees, if any, immediately after service.

If service cannot be made, this summons shall be returned so indorsed.

       This summons may not be served later than 30 days after its date.
                   7/15/20 19
       \\/ jfpCSS

(Seal of Court)




Thomas G. Kemper /#6228155
Attorney for Plaintiff
2421 Corporate Centre, Suite 101
Granite City, IL 62040
P:     618-931-1681
F:     618-931-5845
Email: tom.kemper@butlerkemperlaw.con


       Date of Service:       2019 (to be inserted by officer on
copy left with defendant or other person).
                         1:19-cv-01289-MMM-JEH # 1-2               Page 4 of 18




                                       IN THE CIRCUIT COURT
                                    ELEVENTH JUDICIAL CIRCUIT                        FILED
                                                                                     4/29/2019 1 :07 PM
                                     MCLEAN COUNTY, ILLINOIS                         DONALD R. EVERHART, JR.
                                                                                     CLERK OF THE CIRCUIT COURT
                                                                                     MCLEAN COUNTY. ILLINOIS
MARQUIS DAWSON,                                     )
                                                    )
                      Plaintiff,                    )
                                                    )      Case No. 2019L0000050
Vs.                                                 )
                                                    )
JEVON F. ARMOUR,                                    )
                                                    )      PLAINTIFF DEMANDS TRIAL BY JURY
Serve:           663 Old Pinson Road                )
                 Jackson, TN 38301                  )
                                                    )   FIRST CASE MANAGEMENT CONFERENCE

and                                                 )   BEFORE JUDGE FOLEY
WESTERN EXPRESS, INC.                               )   SET ON   08/30/19@ 9:00 AM
                                                    )
Serve:           7135 Centennial Place              )
                 Nashville, TN 37209                )
                                                    )
                                                    )
                      Defendants.                   )

                                            COMPLAINT
                                   PERSONAL INJURY= VEHICULAR
                                             COUNT I


            COMES NOW Plaintiff, Marquis Dawson, by and through his attorney, Thomas

G. Kemper, and for his claim and cause of action against Defendant, Jevon F. Armour,

states and alleges as follows:


            l.        That at all relevant times the Plaintiff, Marquis Dawson, was a resident of

the State of Missouri.


            2.       That on or about May 2, 2017, Plaintiff, Marquis Dawson, was lawfully

operating his vehicle southbound on U.S. Highway 55 in the County of McLean, State of

Illinois.
                   1:19-cv-01289-MMM-JEH # 1-2             Page 5 of 18




       3.      That at said time and place, the Defendant, Jevon F.         Armour, was

operating a vehicle owned by Western Express, Inc. southbound on U.S. Highway 55 in

the County of McLean, State of Illinois.


       4.      That at said time and place, the vehicle being operated by the Defendant

Jevon F. Armour struck the rear of the vehicle being operated by the Plaintiff, causing

said vehicle to impact Plaintiffs vehicle causing Plaintiffs vehicle to collide numerous

times with other vehicles traveling in the southbound lane of U.S. Highway 55 in the

County of McLean, State of Illinois.


       5.       That the Defendant, Jevon F. Amour, was careless and negligent in the

following respects, to wit:


       a)      Defendant carelessly and negligently failed to stop, slacken speed, swerve
               or otherwise avoid said collision;

       b)      Defendant carelessly and negligently operated his vehicle too fast for the
               conditions then and there existing;

       c)      Defendant carelessly and negligently operated his vehicle at an unsafe
               speed;

       d)      Defendant carelessly and negligently failed to keep a proper lookout ahead
               and laterally; and

       e)      Defendant was otherwise careless and negligent.

       6.      As a direct and proximate result of the carelessness and negligence of the

Defendant, the Plaintiff, Marquis Dawson, suffered injuries, including but not limited to,

injury and trauma to his head and face, fracturing his facial and nasal bones, and

fracturing his right thumb as well as injuring his neck and back, all of which are

permanent and progressive in nature.
                                             2
                   1:19-cv-01289-MMM-JEH # 1-2                 Page 6 of 18




          7,    As a direct and proximate result of the carelessness and negligence of the

Defendant, the Plaintiff, Marquis Dawson, was caused to incur medical expenses in the

approximate amount of $10,000.00 and will incur additional medical expenses in the

future.


          8.    As a direct and proximate result of the carelessness and negligence of the

Defendant, the Plaintiff, Marquis Dawson, will require future medical treatment

including but not limited to additional surgical procedures.


          9.    That as a direct and proximate result of the carelessness and negligence of

Defendant Jevon F. Armour, Plaintiff has lost income from his regular employment in

the approximate amount of $9,000.00 and has lost the ability to enjoy lift.


          WHEREFORE, Plaintiff, Marquis Dawson, prays for judgment against

Defendant, Jevon F. Armour, in an amount that is fair and reasonable, and in an amount

in excess of Fifty Thousand Dollars ($50,000.00), and for his costs herein incurred.


                                        COUNT II


          COMES NOW Plaintiff,Marquis Dawson, by and through his attorney, Thomas

G. Kemper, and for his claim and cause of action against Defendant, Western Express,

Inc., states and alleges as follows:


          10.   Plaintiff realleges paragraphs I through 9 of Count I as if fully set out

herein.


          1l.   That at all relevant times, Defendant Jevon F. Armour was acting as the
                                             3
                  1:19-cv-01289-MMM-JEH # 1-2              Page 7 of 18




agent, servant and employee of Defendant Western Express, Inc., in the course of

Defendant's regular business of operating a trucking company.


       WHEREFORE,        Plaintiff,   Marquis   Dawson,    prays   for judgment against

Defendant, Western Express, Inc., in an amount that is fair and reasonable, and in an

amount in excess of Fifty Thousand Dollars ($50,000.00), his costs incurred and for any

other further relief this Court deems just and proper under the circumstances


PLAINTIFF DEMANDS TRIAL BY JURY




                                             BUTLER & KEMPER



                                            /s/ Thomas G. Kemper
                                            Thomas G. Kemper #6228155
                                            Attorney for Plaintiff
                                            2421 Corporate Centre Dr., Ste. l O l
                                            Granite City, IL 62040
                                            Phone:     618-931-1681
                                            Fax:       618-931-5845
                                            Tom.Kemper@butlcrkemperlaw.com




                                            4
                                       1:19-cv-01289-MMM-JEH # 1-2           Page 8 of 18
          gw8egg




                                                                         Division of Business Services
  .
  •                      .
                         3
                                                                             Department of State
  :     -:--:...:·~      .                                                     State of Tennessee
                                                                             312 Rosa L. Parks A VE, 6th FL
          .....                                                                Nashville, TN 37243-1102
      Tre Hargett
  Secretary of State


                                                    Filing Information

 Name:             WESTERN EXPRESS, INC.
 General Information
 SOS Control #                   000232804                                        Formation Locale: TENNESSEE
 Filing Type:                    For-profit Corporation - Domestic                Date Formed:      09/20/1990
                                 09/20/1990 4: 17 PM                              Fiscal Year Close 12
 Status:                         Active
 Duration Term:                  Perpetual

 Registered Agent Address                                            Principal Address
 ROLAND M LOWELL                                                     7135 CENTENNIAL PL
 7135 CENTENNIAL PL                                                  NASHVILLE, TN 37209-1033
 NASHVILLE,        TN 37209-1033

 The following document(s) was/were filed in this office on the date(s) indicated below:

 Date Filed        Filing Description                                                                     Image#
 07/19/2019        Articles of Amendment                                                                BO736-0298

 Shares of Stock Changed From: 20,000 To: 1,498
 03/11/2019        2018 Annual Report                                                                   B0669-0968

 03/27/2018        2017 Annual Report                                                                   B0522-7103
 01/24/2017        2016 Annual Report                                                                   B0335-6264

 04/01/2016        2015 Annual Report                                                                   B0228-8695
07/14/2015         2014 Annual Report                                                                   BO128-1494

06/02/2015         Notice of Determination                                                              BO107-0550

02/23/20 15        Merger - Survivor                                                                    B0056-3063
Qualified Survivor Control # Changed         To: 000232804
Qualified Survivor Changed         To: WESTERN EXPRESS, INC. (TENNESSEE)
Qualified Non-survivor Control # Changed         To: 000589674
Qualified Non-survivor Changed           To: WESTERN LOGISTICS, INC. (TENNESSEE)
03/26/2014         2013Annual Report                                                                    A0227-0966
03/28/2013         2012 Annual Report                                                                   A0168-2578
 12/27/2012        Articles of Amendment                                                                7126-2178
Shares of Stock Changed From: 2,000 To: 20,000
                                                                                                          EXHIBIT

                                                                                                           8
06/15/2012         2011 Annual Report
8/15/2019 12:0213 PM
                                                                                                    ;
                              1:19-cv-01289-MMM-JEH # 1-2       Page 9 of 18


                                               Filing Information

 Name:        WESTERN EXPRESS, INC.

 Principal Postal Code Changed From: 37209 To: 37209-1033
 06/02/2012   Notice of Determination                                          A0122-0199
 05/06/2011   2010 Annual Report                                               6888-1470
 Registered Agent First Name Changed From: ISHAM To: ROLAND
 Registered Agent Middle Name Changed From: B To: M
 Registered Agent Last Name Changed From: BRADLEY To: LOWELL
 04/19/2010 2009 Annual Report                                                 A0019-0819
 02/25/2009 2008 Annual Report                                                 6456-1120
 03/31/2008 2007 Annual Report                                                 6271-2391
 03/30/2007 2006 Annual Report                                                 6011-0154
 05/31/2006 2005 Annual Report                                                 5799-1091
 10/06/2005 Articles of Amendment                                              5577-1598
 Registered Agent Physical Address Changed
 Registered Agent Changed
 06/28/2005 2004 Annual Report                                                 5490-1407
 06/14/2005 Notice of Determination                                            ROLL 5484
 09/07/2004 2003 Annual Report                                                 5227-1306
 06/25/2004 Notice of Determination                                            ROLL5171
 05/06/2003 2002 Annual Report                                                 4808-0244
 Mail Address Changed
 11/08/2002 Application for Reinstatement                                      4648-0873
 10/18/2002 2001 Annual Report                                                 4629-0664
 Principal Address Changed
 09/20/2002   Dissolution/Revocation - Administrative                          ROLL 4607
 06/21/2002 Notice of Determination                                            ROLL 4538
 05/30/2001   Merger                                                           4209-0814
 Merged Control# Changed From: 000232804
 Merged Control # Changed From: 000395521
 03/14/2001   2000 Annual Report                                               4146-2601
 02/07/2000   1999 Annual Report                                               3821-0664
 Mail Address Changed
 01/07/1999 CMS Annual Report Update                                           3608-0841
 Principal Address Changed
01/28/1998 CMS Annual Report Update                                            3443-3180
 Principal Address Changed
 06/20/1995 Notice of Determination                                            ROLL 3021
8/15/2019 12:02:13 PM                                                               Page 2 of 3
                              1:19-cv-01289-MMM-JEH # 1-2     Page 10 of 18


                                             Filing Information

 Name:        WESTERN EXPRESS, INC.

 05/27/1993 CMS Annual Report Update                                                 2697-1449
 Principal Address Changed
 08/26/1992 Administrative Amendment                                                 2534-0119
 08/21/1992 Application for Reinstatement                                            2531-0842
 08/21/1992 CMS Annual Report Update                                                 2531-0841
 Fiscal Year Close Changed
 06/19/1992 Dissolution/Revocation - Administrative                                  ROLL 2487
 03/20/1992   Notice of Determination                                                ROLL 2408
 09/20/1990 Initial Filing                                                           1940-0005

 Active Assumed Names (if any)                                                Date         Expires




8/15/2019 12:02: 13 PM                                                                    Page 3 of 3
                                                                                                                  1:19-cv-01289-MMM-JEH # 1-2                                                                        Page 11 of 18
[ILLINOIS TRAFFIC CRASH REPORT
DRAC
                          PEDv         TRFD       I   TRr-c        wE,, T   I   uRVA                  I   "'_'s                 VEHD
                                                                                                                                                            Sheet
                                                                                                                                                           LGHT !COLL
                                                                                                                                                                                   of
                                                                                                                                                                                   MANV
                                                                                                                                                                                               3        Sheets
                                                                                                                                                                                                               PPA      PPL                 1111111111                  III AI III!I
                      I
                                                                                                                                                                                                                                                                                                X000787435
   9                                    12              4            1            16         1                1    .   1            1                         1            11            15            11                                     TC002




                                                                                                                                                                                                                                '
LU I        U2                                                                  U t        U2             U        :U 2         h               :U 2                           UL     U
                                                                                                                                                                         TYPE OF REPORT
INVESTIGATING AGENCY                                                                            DAMAGE TO ANY              J     $500 OR LESS
                                                                                                                                                            21 Ox SCENE                                                 []A o tryve Ary                                           AGENCY CRASH REPORT NO                                      { R! W
                                                                                                 ONE PERSON'S              3     $501- $1,500
ISP                                                                                        VEHICLE { PROPERTY
                                                                                                                           x     OVER SL,500
                                                                                                                                                            []     NOT ON SCENE (DESK REPORT)
                                                                                                                                                            T AMENDED
                                                                                                                                                                                                   .
                                                                                                                                                                                                                        DX] s rsand./or Ta» Due To Cass
                                                                                                                                                                                                            ireRsscros ]r                  rcorcs s
                                                                                                                                                                                                                                                                       % 2017 [06-17-00277
                                                                                                                                                                                                                                                                              [Ju]ARs
                                                                                                                                                                                                                                                                               p,         coos
                                                                                                                                                                                                                                                                                                                                                      3


                                                  [ .%
                                                                                                                                                                                                                                                                                                                                              Vi.1LL
ADDRESS NO
                                                                                                                                                           +sofas'                                                                         5g".                                          s]                                                   4el
                                                                                                                                                                                                                                                                                                                                                7

                   CIA!±.4               {6YI:
                                                                                                                                                           BLOOMINGTON TWP pn@"[ 'XN                                                                                         uoro                  [Lars coos                                         ,
                                                                                                uLzosr1so                                                  Jouvr
X2is Ow »+®»                                                                (NAME OF INTERSECTION OR ROAD FEATURE)
                                                                                                                                                           r[    popTy
                                                                                                                                                                                                            HIT & RUN         »
                                                                                                                                                                                                                                                                              VEHICLES LNVLD

                                                                                                                                                                                                                                                                                    s                                                         U 2
]±r INTERSECTION WITH                                                                                                                                      MCLEAN

'<.\.\iM
IARI
       EO@U,_R  ~v]i',N
             "" vl'k
             ,JEVO!
                      \;<SF''·" [J, )K;'• '"" ""                   [J,rn[J "'"'·" [J,,<./, '·" [J«wi JcV                       I
                                                                                                                               DIAll'E•'0.
                                                                                                                                    w
                                                                                                                                         F .B.IRITIH
                                                                                                                                                %
                                                                                                                                                           i',IAKE
                                                                                                                                                           FREIGHTLINE TRACTOR
                                                                                                                                                                                          MODEL                         YEAR
                                                                                                                                                                                                                        2016
                                                                                                                                                                                                                                          f~~(t!~~t1:i:(:~A(S)
                                                                                                                                                                                                                                            -oNE
                                                                                                                                                                                                                                                                                  OFRONTO            roweo 1'71
                                                                                                                                                                                                                                                                                                     @vs. SI
                                                                                                                                                                                                                                                                                                                              Y
                                                                                                                                                                                                                                                                                                                                   □    N' ± 1.ANES

                                                                                                                                                                                                                                                                                                                                                      7
       0                                                                                                                            0
~T-,R.E E·"'T'·A--D
                  •.,DRESS                                                                                                     SE:· ,/:~;.1'~IR            PL·'Tr.No                          "r.\T"                    YE'R               @UNDERCARRIAGE                                            Fill£      .       8
                                                                                                                                                                                                                                                                                                                        1          ~1-,,-,c-,,----1
"                                                                                                                                 vs                                                      ·+                                                -moruuaRsas)                          9OO
663 OLD PINSON ROAD                                                                                                             M           2          3   E8O68HY                        TN                            2018               (oki?'°                                                   [cEttentoxs;_        ]
CITY
JACKSON
                                                         STATE
                                                         TN
                                                                                          ZIP
                                                                                          38301
                                                                                                                               lt-,.;iURY
                                                                                                                                   B
                                                                                                                                            I    EJECT
                                                                                                                                                   1
                                                                                                                                                           V!N
                                                                                                                                                           [3AKJGLD52GSHA6625
                                                                                                                                                                                                                                           Uxvow
                                                                                                                                                                                                                                          osor.
                                                                                                                                                                                                                                          [iksrcoxracr
                                                                                                                                                                                                                                                                   DQQQ 2               REAR'
                                                                                                                                                                                                                                                                                                     [exct f] ?}] 1
                                                                                                                                                                                                                                                                                                     ~-11urn,1,1

                                                                                                                                                                                                                                                                                                     [couve±2S] ;
                                                                                                                                                                                                                                                                                                                 :......J ~1-----1
                                                                                                                                                                                                                                                                                                                      45@7]
                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                                                                                    I
 TELEPHONE                                                         DRIVER LICENSE NO                                            STATE            CLASS     VEHICLE OWNER(LAST,FIRST MI)                                                                 iNSCR.~N('f. CO
 (731) 616-1335                                                                                                                  TN                A         ESTERN, EXPRESS INC                                                                        NATIONAL CASUALTY COMPANY                                                            [.,
 TAKEN TO                                                                                 EMSAGENCY                                                        OWNER ADDRESS(STREET,CITY,STATE,ZIP)                                                         TELEPHONE[ POLICY NO                                                                          20
                                                                                                                                                                                                                                                                                                                                              U
 BROMENN HOSPITAL, NORMAL                                                                 BLOOMINGTON FIRE DEPART                                          7135 CENTENNIAL PLACE, NASHVILLE, TN 37209                                       (615) 720-6166/ CTO1403755
 Awe 3 aw                                                   is 3wllv Joos av [es                                               DATE OF BIRTH               MAKE                            MODEL                        YEAR              CIRCLE NUMBERS)                            FBQNT                                    V7        V7            20

 DAWSON, MARQUIS L
 ; 8? 44Kt j!                                                                                                                  pDI                         FREIGHTLINE
                                                                                                                                                                        --                TRACTOR                       2016
                                                                                                                                                                                                                              10-U>JD
                                                                                                                                                                                                                                           FoR DAMAGED AREAS)
                                                                                                                                                                                                                                            O0-NONE
                                                                                                                                                                                                                                    • ERC'RRI\GE
                                                                                                                                                                                                                                                                                        J            [1ow±
                                                                                                                                                                                                                                                                                                     [ooriiii
                                                                                                                                                                                                                                                                                                     FiRE
                                                                                                                                                                                                                                                                                                                          5711/ >

                                                                                                                                                                                                                                                                                                                          8 ~""'·'
                                                                                                                                                                                                                                                                                                                          'ZCs]

 STREET ADDRESS
 976sHARDELDpR
 CITY                                                    STATE                            ZIP
                                                                                                                                M
                                                                                                                               INJURY
                                                                                                                                     2  III
                                                                                                                               SEX SAFT AIR PLATENO
                                                                                                                                         3/40As7J
                                                                                                                                                 EJECT     VI.N
                                                                                                                                                                                          STATE
                                                                                                                                                                                          Mo
                                                                                                                                                                                                                        YEAR'
                                                                                                                                                                                                                        2018 (c&Kl2;·sas»
                                                                                                                                                                                                                                                    srsr
                                                                                                                                                                                                                                                  • iJN1'.NOWN
                                                                                                                                                                                                                                                               s
                                                                                                                                                                                                                                                                                                     [cttmosr]
                                                                                                                                                                                                                                                                                                     [EXCEED
                                                                                                                                                                                                                                                                                                     ~"""""'
                                                                                                                                                                                                                                                                                                                          I

                                                                                                                                                                                                                                                                                                                          0~
                                                                                                                                                                                                                                                                                                                                    n
                                                                                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                                                                                              ilA<.
                                                                                                                                                                                                                                                                                                                                                      4


 sAiNrous                                                Mo                               ssss                                      s              1       \HFuuGpssst#sszo                                                                [RS.[s?]                                     sea          owe +X] sz                               ; I
 TELEPHONE                                                         DRIVER LICENSE NO                                            STATE            CLASS     'VEHICLE OWNER(LAST,FIRSTMT)
 (314) 477-6006                                                                                                                  MO                A        B, HUNT TRANSPORTATION INC                                                              [2cl iicerrcivsuRAwce cove»                                                                's""
                                                                                                                                                                                                                                                                                                                                               U2
 TAKENTO                                                                                  EMSAGENCY                                                        OWNER ADDRESS (STREET,CITY.STATE.ZIP)                                                        TELEPHONE] POLICY NO
 BROMENN HOSPITAL, NORMAL                                                                 BLOOMINGTON FIRE DEPART                                          PO BOX 130, LOWELL, AR 72745                                                     (479) 419-3000] CAO944140402                                                                     le Ce
(t:SETI[SEAT]             (DOB)               (SEX}         (SAFT)       (AtR)    {INJ) [EJCT]                                  PASSENGERS& WITNESSESONLY                              {NAME)/(ADDR){(TEL)                                                    HosP)                                     (EMS)                                  IUD
                                                                                                                                                                                                                                                                                                                                                      2

            5        9/3/1990                     M            1            3         A         4                      TANT, RICHARD A/ 3945 ARTHUR LN, OOLTEWAH, TN 37363 / (423)708-9268                                                              OSF ST. FRANCIS, PEORIA            LIFE FLIGHT,ST. FRANCIS,PEORIA

                                                                                                                                                                                                                                                                                                                                               t!
  4         3 I 8/13/1969                         M            2            4         0                   HUGHES, MATTHEW GARRISON I 3306 FLAT GAP MOUNTAIN RD, VALDESE, NC 28690 / (630)235-58
                                                                                                                                                                                                                                                                                                                                               tOt.
  W                 6/11/1 990                    M                                                               ANDREWS, JUSTIN KYLE / 9 SCHLESINGER RD, TUSCUMBIA, MO 65082 / (573)286-8668                                                                                                                                                         5
                                                                                                                                                                                                                                                                                                                                               U:

                                                                                                                                                                                                                                                                                                                                                       5
                                                                                                                                                                                                                                                                                                                                               U2

           EMT39   { JS1}    1 VN}»       .4X'           DO4MAGED PROPERTY OWNER NAME                                                                                              DAMAGED PROPERTY                                                            CONTRIBUTORY
                                                                                                                                                                                                                                                                  CAUSE(S)
                                                                                                                                                                                                                                                                                                POSTED
                                                                                                                                                                                                                                                                                                 SPEED
                                                                                                                                                                                                                                                                                                                    DID CRASH OCCUR
                                                                                                                                                                                                                                                                                                                    IN A WORK ZONE?
                                                                                                                                                                                                                                                                                                                                                       nv
             I      ~             11          1          PROPERTY OWNER ADDRESS                                                         CY                                                STATE                               ZIP                          PRIMARY                               LIMIT                                                 X»

                   ,□□»1
                                                                                                                                                                                                                                                                             28                                     IYHSTHN ET
             '                    6           1
                                                         ARREST NAME                                                                                              SECTION                                        CITATION NO                               sFcov                                   70               [[_]scows
                                                         ARMOUR, JEVON F                                                                                          5011601A
                                                                                                                                                                  "'v 1 1 '"'v , r,,                             0090206
                                                                                                                                                                                                                 vv ~v&.vv                                                   99                                     D   M.'\!:...;: >::-.:A).::,.,:
                                                                                                                                                                                                                                                                                         wwsoi,                     []
             J     18             11          1          ARREST NAME                                                                                              SECTION                                        CITATION NO                               A1PtIE {CE NT ILLA

                                                                                                                                                                                                                                                                   5/212017               oszs ][,
                   )                                                                                                                                                                                                                                           I2)    slat


                                                                                                                                                                                                                                                                                        sat09:00"•
                                                                                                                                                                                                                                                                                                                                                 c
                                  11          1
                                                         OFFICER ID                                 OFFICER NAME                                                  BEAT/DIST                     SUPERVISOR ID                                              CT oLURI DATHE
                                                                                                                                                                                                                                                                                                                                        EXHIBIT
                     □                                   5954                                       RDRENNAN                                                      06                            J DITTMER, 5256                                                    6/14/2017
                                                                                                                                                                                                                                                               to / day
                                                                                                                                                                                                                                                                                                 {,,
                                                                                                                                                                                                                                                                                                                      ~
                                                                                                                                                                                                                                                                                                                      3
                                                                     1:19-cv-01289-MMM-JEH # 1-2                              Page 12 of 18
                                      A Diagram and Narrative are required on all Type B crashes,
                                      evea if units have been moved prior te the officer's arrival

                                                                                                                                                    IF MORE THAN ONE CMV IS INVOLVED. USE SR 1050A
                                                                                                                                                                     ADDITIONAL UNITS FORMS,

 1-55 Southbound
 215 feet south of milepost 160
                                          ii;
                                          ~
                                             I
                                                           \
                                                                                                                                     q
                                                                                                                      diagram not to scale
                                                                                                                                              A CMV is defined as any motor vehicle used to transpor
                                                                                                                                              passengers or property and:
                                                                                                                                              I Has a weight rating of more than 10,000 pounds (example truck
                                                                                                                                              or truck/trailer combination); or
                                                  L}
                                                   [                                         ~                       measurements not exact   2is used or designed to transport more than IS passengers,
                                                                                                                                              including the driver (example: shuttle or charter bus); or
                                                 {'p'.Baa                                    111,
                                                                                                                                              3.ls designed to carry 15 or fewer passengers and operated by a
                                                 !-»                  3238           T
                                             ai3'
                                                4 4,sf°
                                                     ital%
                                                                                                                                              contract carrier transporting employees in the course of their
                                                                                                                                              employment (example: employee transporter - usually a van-type
                                                                                                                                              vehicle or passenger car); or

                                             3##v
                                             maws!   ,,
                                                                                                                                              4 ls used or designated to transport between 9 and I5 pass&agers,
                                                                                                                                              including the driver, for direct compensation (example: large van used
                                                                                                                                              for specific purpose}, or
                                                  j            "4$!'-5,t;.,.-8ar5;
                                                                             µ               ~                                                5,ls any vehicle used to transport any hazardous material

                                                                                             ,
                                                  __i                         !
                                                                                                                                              {HAZMAT) that requires placarding (example: placards will be
                                                  I   Is       gs3
                                                               «,Na           [                                                               displayed on the vehicle).
                                                      . 4l.,
                                                  L3} fo
                                                       1urs)                                                                                  CARRIER NAME          JB HUNT TRANSPORTATION INC
                                                 Is[T
                                                 'ew 4° hT7 I                                ~                                                ADDRESS PO BOX 130



                                                                                                                                              CITY/STATE.ZIP        LOWELL/AR/ 72745
                                                                                                                                              SDOT NO. 80806                             ILCC NO
NARRATIVE (Refer to vehicle by Unit No.)
Unit 1 was traveling southbound in the right lane on 1-55 s/b @ 215 feet south of milepost 160. Unit 2 was slightly                           sacs sasses [Kus ore [ls [lave [less soc
ahead of Unit 1 (also southbound in the right lane on 1-55 s/b) and stopped in traffic due to a subsequent crash which
occurred south of the location (reference ISP Crash Report A06-17-276). Unit 3 was stopped in traffic in the right                            Goss Vehicle Wezght Rating (GVWR)        36000

southbound lane on 1-55 southbound just ahead of Unit 2. Unit 4 was stopped in traffic in the center lane southbound
on 1-55 s/b, just next to Unit 3. Unit 5 was stopped in traffic in the center lane southbound on 1-55 s/b, just ahead of                      Were HAZMAT placards displayed on the vehicle?                       Ov         8l
Unit 4. Unit 6 was stopped in traffic in the center lane southbound on 1-55 s/b, just ahead of Unit 5. The front                                    If yes, name on placard
passenger side fender of Unit 1 struck the rear driver side bumper area of Unit 2 semitrailer. The initial crash                                    4-digit UN no                                   L-digit Hazard Class no
between Unit 1 and Unit 2, caused Unit 2 to jolt forward where the front tender of Unit 2 struck the rear bumper area
of Unit 3 semitrailer. Additionally, subsequent to the first contact between Unit 1 and Unit 2, the driver of Unit 1                          Did HAZMAT spill from the vehicle (do not consider fuel from the
negotiated Unit 1 into the center and left lanes of 1-55 southbound as the flatbed semitrailer of Unit 1 proceeded to
sideswipe the driver side area of Unit 2. Flat panel aluminum sheets, which were previously secured on the flatbed
                                                                                                                                              «vales owe                           ]y                 [&I»           []ex
semitrailer of Unit 1, became detached (as a result from the crash) and were dispersed onto the roadway where                                 Did HAZMAT Regulations violation contribute to the crash?
various sheets struck Units 2, 3, 4, 5, and 6 with force. Unit 1 came to rest facing southbound in both the center and                                                             y                  X              ] vs
right lanes. According to the witness, (who was driving southbound on 1-55 behind Unit 1 before the crash occurred)                           Did Motor Carrier Safety Regulations (MCS) violation contribute to the crash?
Unit 1 was traveling approximately 65 MPH and the driver of Unit 1 apparently "didn't see" Unit 2. The witness stated
he saw Unit 1 crash into Unit 2, which he also said (referring to Unit 2) was stopped in the right lane prior to the                                                               y                  X»
                                                                                                                                              Was a Driver:' Vehicle Examination Report formcompleted?
crash. The witness did not mention any vehicles "cutting off' Unit 1 prior to the crash. The driver of Unit 1 stated,
just prior to the crash, a black unknown vehicle swerved into the right lane between him and Unit 2.                                            HAZMA'T       v          ]s []us ousrsave?
                                                                                                                                                                                                                    □         » X
                                                                                                                                                MCS

                                                                                                                                              Form No,
                                                                                                                                                              X!»        ]x ]UK ouorsave
                                                                                                                                                                                       3694760921
                                                                                                                                                                                                                    □         y 1

                                                                                                                                              IDOT PERMIT NO.            wrot? [] Y [X]
                                                                                                                                              TRAILER WIDTH(S):            0-96°       97- 1 02"          > 102°
                                                                                                                                                          TRAILER             p[ }        x                  □
LOCAL USE ONLY                                                                                                                                            Tat.ER.=
                                                                                                                                              TRAILER LENGTHS) +.
                                                                                                                                                                53 !
                                                                                                                                                                              []
                                                                                                                                                                                          □                  □
                                                                                                                                                                                                      TRAILER 2                f
                                                                                                                                              TOTAL VEHICLE LENGTH 80_                                NO OF AXLES              s
                                                                                                                                                      SELECT CODES FROM BACK COVER OF CRASH BOOKLET
U I Coto WHITE                    2 Colar GREEN                                                                                                          VEHICLE CONFIGURATION
U1 Towedby/o Joe's Towing, Bloom ington / Joe's Towi ng,                          U2 Towed!y/o Joe 's Towing, Bloom ington / Joe's Towing,     CARGO BODY TYPE                                     LOAD TYPE
                                                                                             1:19-cv-01289-MMM-JEH # 1-2                                               Page 13 of 18

[ILLINOIS TRAFFIC CRASH REPORT
                  [[                                                                 - Vi\                                     [e F
                                                                                                                                   Sheet

                                                                                                                                    - 11-lPPA
                                                                                                                                                 of           Sheets
                                                                                                                                                                                                 1111111111               IIII III
                                                                                                                                                                                   I
DR.AC                                     TRFC      WEAT        DRVA                                    vEHD                                                                PPL


                                                                                     I
                                                                                                                                                                                                                                           X0007874.35
                                            4            t        1            4                            1
U 3      t,
INVESTIGATING AGENCY
                                                                U3         it! 4      U 3

                                                                             DAMAGE TO ANY
                                                                                             :U 4
                                                                                                    ] wo
                                                                                                        L 3
                                                                                                                  R LESS
                                                                                                                                  l' •    I YPE OF REPORT
                                                                                                                                                                            []A xs tars/D6ve Away
                                                                                                                                                                                                   TC002

                                                                                                                                                                                                                               AGENCY CRASH REPORT NO                   tit W
                                                                                                                                   X] ON SCENE
                                                                              ONE PERSON'S               S501- $1,500
ISP
                                          cHwAYocsTR±Er NAME
                                                                            VEHICLE? PROPERTY
                                                                                                    s    OVER S1,500
                                                                                                                                   J NOT ON SCENE (DESK REPORT)
                                                                                                                                   ] AMENDED
                                                                                                                               [[]cs              Tawas]list±Rs±criox []y
                                                                                                                                                                            X] a yuny and:or Tow Due To Crash
                                                                                                                                                                                        [Xy     oareo#cRast
                                                                                                                                                                                                                          2017 [06-17-00277
                                                                                                                                                                                                                                       [
                                                                                                                                                                                                                                       Jr ARs coos                      iur
                                                                                                                                                                                                                                                                               3
ADDRESS NO
                                                                                                                                              N[LATED                                              5/2/2017                                                                    7
                       [1-55SOUTHBOUND                                                                                         [BLOOMINGTON TWP [anE7                                                    ',                03:29       [Xe                              Ju;
                 TT                TTT                                                                                         ,      .%.                     loeiy               [hy   [hsy                               leis@Moro           1akRscos                 F5
X]2s :w                         s sSw                                            Mus@sriso                                         osr                                 4%         f                                        ucttsxvi °                                          3
jar nsrtastenos wrrH                                           AMeoFmsTERscroxORROADFEATURE)                                   [MCLEAN                        [ursRux             [hy   [Xhs                                       6                                    [
sAMt Zara []seaecru ss [lo[]nu [ls [yrs [lees                                                           DATEOFBIRrt MAKE                              MODEL                 YEAR               [CIRCLENNES®(S)                     FRONT                       Y    8 o±as±s
CARPENTER, STEPHEN LAWRENCE                                                                                                                                                                    JroRAAGEAREAs)                                    [row±p       [h []
fl
91      1r+ i/   ka2
                                                                                                                               [ewes ees a
                                                                                                                                    oEM               98                     Ar
                                                                                                                                                                                                 [cg4
                                                                                                                                                                                                 4'TOTAL(ALL          REAS)
                                                                                                                                                                                                                                                @  4
S284BELAIRELN                                                                                           M                  3   2xzi31                 OK                    2018                iisk'  °                                        [ettnuox[   [
                                                                                                                                                                                                 sows,                                          [excre   7] El
CITY                                        STATE                          ZIP                          INJURY                 VIN                                                                 -U{NW                                        brans              s]
owet                                        w                              «ssss                            o          +       [iAwoxzmwoossoz                                                 [#%.+[s@]                               a        ovve ] a
%%%                                                 aacae>                                              "75%3%%                                                                                       rt%ass                                                            =
TAKEN TO                                                                   EMSAGENCY                                           /OWNER ADDRESS(STREET,CITY,STATE,ZIP)                                    TELEPHONE]POLICY NO                                                 2O
                                                                                                                               1117 E GRAND BLVD, OKLAHOMA CITY, OK 73129                        (309)661-644%            MC29910082866                                 l?>

 ya# [gar[
         Jea»Jew rss [J                                             a [Jee s av                         DATE OF BIRTH          MAKE                   MODEL                 YEAR               CIRCLE NUMBER(S;                    FRONT                       V    98

 RHODES, OWEN FREDERICK
th 9; 4EST ME)                                                                                            hofay <Vt
                                                                                                                               FORD                   TRANSIT CO            2015
                                                                                                                                                                                               FOR DAMAGED AREA(S)
                                                                                                                                                                                                 OO-NONE
                                                                                                                                                                                                                                                 [TOwED
                                                                                                                                                                                                                                                 fioissn
                                                                                                                                                                                                                                                 l'IRE        8
                                                                                                                                                                                                                                                              577)/°
                                                                                                                                                                                                                                                              l         4
                                                                                                                                                                                                                                                                   [8)R!~t
                                                                                                                                                                                                                                                                                         ]



                                                                                                        s2
                                                                                                                                                                                                 !0-UNDERCARRl AGE
STREET ADDRESS                                                                                                                                        STATE                 YEAR
 86 DRYMAN VALLEY RD                                                                                                                                  NC                    2018                 {3Es»                                          [@umoss]           Xf          n
                                                                                                                                                                                                 &-ciowy                               )         [#ct         ]S
CTY
  ASHEVILLE   NC        28804       0
                                             STATE
                                           1FTNE2CM2FKAO2590
                                                                           ZIP
                                                                riRsTcoNTACT L7 J
                                                                                REAR [COMvEH
i----------------,---------------+----+---;---------------------~-""T--~===~----~----=~=,c:
                                                                                             , ZS
                                                                                                        INJURY I EJECT [VIN
                                                                                                                                                                                                ere 'a 0. i
                                                                                                                                                                                                          o/".38%                                                         J
 TELEPHONE                                                                                              STATE      CLASS       VEHICLEOWNER(LAST,FIRSTMl)                                               INSURANCE©O                                                     --»
 (630) 235-5801                                                                              NC    D  [PARAMETER, GENERATION & CONTROL INC FIREMEN'S INSURANCE COMPANY OF W 96
 TAKEN TO                                                                        ---------''-----'---f'-----------------------'----~--------------~U4
                                                                                                                               OWNERADDRESS(STREET,CITY.STATE,ZIP)                                      TELEPHONE POLICY NO
                                                                                                                               1054 OLD US HWY 70 W, BLACK MOUNTAIN, NC 28711                    (630) 235-5801/1006932                                                  3ces
(UNIT[SEAT)]        DOB)            &EX)         SAFT)       81RI   (0ND    [EJCT]                       PAS
                                                                                                           SENGERS&WITNESSESONLY                 (NAME)/(ADR)!(TEL)                                              (oSP;y                            (EMS)                ILU3



                                                                                                                                                                                                                                                                               2
                                                                                                                                                                                                                                                                        U4

                                                                                                                                                                                                                                                                        IiR
                                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                        U 3

                                                                                                                                                                                                                                                                               5
                                                                                                                                                                                                                                                                        U 4

         1Ar)    ''S}1
        ,--+-=-+---+---ti
                         tu VNE»   1+KC     DAMAGED PROPERTY OWNER NAME                                                                      I   l>A'vlAGED PROPERTY                                             CONTRIBUTORY
                                                                                                                                                                                                                    CAUSE(S)
                                                                                                                                                                                                                                            POSTED
                                                                                                                                                                                                                                             SPEED
                                                                                                                                                                                                                                                           oo cRast occu [l
                                                                                                                                                                                                                                                           is A woe zoNE:          (]s
              ]            11       1       or7vows==ss                                                         CITY                                  STATE                       ZAP                          PRIMARY                       LIMIT
                 0                                                                                                                                                                                         I              ~                                IF \YE& HE{NB


                 ]]                         fvr                                                                                       "                                [·vvoa                                  fooy]]                         70           []-s
        'pats7                                                                                                                        > ass,fl.
                 E}                         [E                                   Rs                                                  [[Gnl»                                                                    we,
                                                                                                                                                                                                               w r
                                                                                                                                                                                                                   gg-}--S
                                                                                                                                                                                                                     ls   ZS
                                                            1:19-cv-01289-MMM-JEH # 1-2                        Page 14 of 18
                                       A Diagram and Narrative are required on all Type B crashes,
                                       even if units have been moved prior to the officer's arrival                            ~      AARANT]DSASTAIRE]
                                                                                                                                         IF MORE THAN ONE CMV IS INVOLVED. USE SR 1050A
                                                                                                                                                    ADDITIONAL UNITS FORMS
                                                                                                                                   A CMy is defined as any motor vehicle used to transport
                                                                                                                                   passengers or property and:
                                                                                                                                   • Has a weight rating of more than 19.000 pounds (example: truck
                                                                                                                                   or truck/trailer combination); or
                                                                                                                                   2.Is used or designed to transport more than 15 passengers,
                                                                                                                                   including the driver (example: shuttle or charter bus); or
                                                                                                                                   3 Is designed to carry 15 or fewer passengers and operated by a
                                                                                                                                   contract carrier transporting employees in the course of their
                                                                                                                                   employment (example: employee transporter - usually a van-type
                                                                                                                                   vehicle or passenger car}; or
                                                                                                                                   4 Is used or designated to transport between 9 and I5 passengers,
                                                                                                                                   including the driver, for direct compensation (example: large van used
                                                                                                                                   for specific purpose); or
                                                                                                                                   S,ls any vehicle used to transport any hazardous material
                                                                                                                                   (HAZMAT) that requires placarding (example. placards will be
                                                                                                                                   displayed on the vehicle)

                                                                                                                                   CARRIER NAME          WESTERN EXPRESS INC

                                                                                                                                   ADDRESS 7135 CENTENNIAL PLACE



                                                                                                                                   CITY/STA TEZIP

                                                                                                                                   USDOT NO. 2243447                          ILCC NO
NARRATIVE (Refer to vehicle by Unit No.)
 According to the driver of Unit 1, this caused him to attempt to steer Unit 1 to the left to avoid striking said unknown          source atwce as [Xae or task [ Boers [loaves [_le.oe Bost
vehicle. The driver of Unit 1 acknowledged Unit 2 was slowed down or stopped in traffic prior to the crash. When
asked what happened to the unknown black vehicle, the driver of Unit 1 stated he was unsure if it had exited at                    Gross Vehicle Weight Rating (GVWR)      80000                                        .J
market street (exit just north of where the crash occurred) prior to the crash. The driver of Unit 1 stated he was not
using his cell phone or any electronic devices prior to the crash. According to the driver of Unit 2, he was stopped in            Were HAZMAT placards displayed on the vehicle?                    Dy            X»
traffic in the right lane on 1-55 southbound, with his hazard flashers activated. The driver of Unit 2 stated he looked                  (f yes. nae on placard
into his driver side mirror and saw Unit 1 approaching at a high rate of speed. According to the driver of Unit 2, he                    4-digit UN no                                 I-digit Hazard Class oo
saw the front passenger side fender of Unit 1 strike his semitrailer. The driver of Unit 2 stated the impact from the
initial crash with Unit 1 caused Unit 2 to lurch forward and strike the rear area of Unit 3. The driver of Unit 3 stated           Dd HAZMAT spill from the vehicle (do not consider fuel from the
he was stopped in traffic when he felt the impact from Unit 2. According to the driver of Unit 3, he did not witness the
crash occurring. According to the drivers of Units 4, 5, and 6, they were stopped in traffic in the center lane when
                                                                                                                                   «awls+owe                           Jy                [Xls           []vx
they heard screeching and saw debris (flat aluminum panels) from Unit 1 dislodged from Unit 1 in the roadway. I                    Did HAZMAT Regulations violation contribute to the crash?
observed the entire front cab of Unit 1 was totaled from the crash. The roof of Unit 1 appeared to be peeled back
from the crash. I observed a tarp and flat aluminum panels from Unit 1 flatbed semitrailer laying all over the roadway.
                                                                                                                                                                       X»                                  Love
                                                                                                                                   Did Motor Carrier Safety Regulations (MCS) violation contribute to the crash?
I observed significant front fender damage to Unit 2 and also damage to the rear bumper area of Unit 3. Additionally,
I observed significant rear end damage (to Unit 2 semitrailer) and the driver side area of Unit 2 semitrailer appeared                                                 Ov                X
                                                                                                                                   Was a Driver/ Vehicle Examination Report formcompleted?
                                                                                                                                                                                                           [] v
to have been peeled open from the crash. I observed flat aluminum panels from Unit 1 had struck/pierced through
several areas of Units 2, 3, 4, 5, and 6. Units 3, 4, 5, and 6 also                                                                  HAZMAT  X] y ]y []cs oaorsace ] v 8l
                                                                                                                                     MCS     X []x[]v aaorsaoe? D y
                                                                                                                                   Form No         3694760920
                                                                                                                                   IDOT PERMIT NO. WIDE1oAD» [] Y [X] s
                                                                                                                                   TRAILER WIDTHIS)            0-96"        97.102°          > 102
                                                                                                                                                wan»               ]          &                 L]
LOCAL USE ONLY                                                                                                                                  us:                DJ         L]                DJ
                                                                                                                                   TRAILER LENGTH(S)! 53 f                               TRAILER2
                                                                                                                                   TOTAL VEHICLE LENGTH                B0                NO OF AXLES               5
                                                                                                                                           SELECT CODES FROM BACK COVER OF CRASH BOOKLET:
3 cote; GREEN, DARK           [ ea coWHITE                       I                                                                            VEHICLE CONFIGURATION

U3 Towed by/to Joe's Towing, Bloomington / Joe's Towing,          ] U4 Towed by/to Joe's Towing, Bloomington / Joe's Towing,       CARGO BODY TYPE             4                      LOAD TYPE        3
                                                                                           1:19-cv-01289-MMM-JEH # 1-2                                                                           Page 15 of 18

    [ILLINOIS TRAFFIC CRASH REPORT
    DR.AC


    U 5     :U      [[[,5                                          iUo
                                                                                 VIS

                                                                                 Us
                                                                                       1
                                                                                           U6
                                                                                                1
                                                                                                       VEHD

                                                                                                       US
                                                                                                           1
                                                                                                                      U6
                                                                                                                        4
                                                                                                                                  Sheet
                                                                                                                                 LGHT
                                                                                                                                     1
                                                                                                                                                  COLL
                                                                                                                                                   11
                                                                                                                                                             of
                                                                                                                                                             MANV

                                                                                                                                                             Us
                                                                                                                                                                  t1
                                                                                                                                                                           3


                                                                                                                                                                               •
                                                                                                                                                                               :U6
                                                                                                                                                                                   11
                                                                                                                                                                                     Sheets
                                                                                                                                                                                           PPA     PPL                     1111111111
                                                                                                                                                                                                                               TC002
                                                                                                                                                                                                                                                    \IIII:IE I                X000787435



                                                                          O.~MAC£ TO ANY               S50() OR LESS               »               FYFEFKEPOT
    INVESTIGATING AGENCY                                                                                                          ] ONSCENE                                                        []A Notears?Dve Away                                        AGENCY CRASH®EPORT NO                                           [Kw

    ISP                                                            I       ONE P±RsoNS
                                                                       VEHICLE/PROPERTY "]
                                                                                                    ] $sot-s1,so
                                                                                                       OVERS1.SO0
                                                                                                                                  "       OTON SCENE Doss REPORT)
                                                                                                                                          AENDED                '
                                                                                                                                                                                                   7
                                                                                                                                                                                                   [SB inijuy and/or fowDe ToCash                 '          2017
                                                                                                                                                                                                                                                                    ]
                                                                                                                                                                                                                                                                        106-17-00277                                                  3
    ADDRESS NO



                  ICICI}I          CT&EI
                                          \%                             MILEPOST 160
                                                                                                                                 Jes
                                                                                                                                 ;:.B:.:L:_:0:_0
                                                                                                                                lour
                                                                                                                                               _M_I_
                                                                                                                                                   N_G_T_O
                                                                                                                                                         __NTW
                                                                                                                                                              wok'lliio'
                                                                                                                                                             __P-;PRIVATE
                                                                                                                                                                             + s
                                                                                                                                                              ,,54jrsRsscToN ]y

                                                                                                                                                                                       ·oy
                                                                                                                                                                                     yA»'t,"".C''..
                                                                                                                                                                                        PROPERTY
                                                                                                                                                                                                                 ~I\
                                                                                                                                                                                                                          ATEOFCRASH
                                                                                                                                                                                                                           ?°


                                                                                                                                                                                                                        DOORING
                                                                                                                                                                                                                                zoiz
                                                                                                                                                                                                                            sr2rot
                                                                                                                                                                                                                                                          U~UlcR MOTOR
                                                                                                                                                                                                                                                         VEHICLES INVLD
                                                                                                                                                                                                                                                                         []
                                                                                                                                                                                                                                                                         i ]±ARs coos
                                                                                                                                                                                                                                                                        _lw]
                                                                                                                                                                                                                                                                                    LARS CODE
                                                                                                                                                                                                                                                                                                                              4.3l
                                                                                                                                                                                                                                                                                                                              j,,
                                                                                                                                                                                                                                                                                                                                               {
    2is Q I
    ]r INTERSECTION WITH
                                  » eE)
                                                         (NAME OF INTERSECTION OR ROAD FEATURE)                                  MCLEAN                                                 MIT& RUN         D['¥.   !'vi
                                                                                                                                                                                                                 [S
                                                                                                                                                                                                                        ViTH           (v'I
                                                                                                                                                                                                                                       _
                                                                                                                                                                                                                        ·£DAL.CYCLisT? []N
                                                                                                                                                                                                                                                                6
                                                                                                                                                                                                                                                                                                                              U 6

    yaws Jes[]                                s                                  [lsiv                 DATEOFBRTH                MAKE                              MODEL                           YEAR                  [CIRCLE NUMBER(S)                          FRONT
                                                                                                                                                                                                                                                                                                           Y           N Jo 1AN»

    HEWETT, WILLIAM C                                                                                   mar                      FORD                              EXPLORER                        2014
                                                                                                                                                                                                                         FO DAMAGED AREA(S)
                                                                                                                                                                                                                           3-xoNs
                                                                                                                                                                                                                                                                                      1owe
                                                                                                                                                                                                                                                                                     vi.ass]
                                                                                                                                                                                                                                                                                                         1.7                          7
    STREET ADDRESS
             "
    4044 WOODLAND AVE
                                                                                                      SEX SAFT
                                                                                                       "
                                                                                                       M         2
                                                                                                                        s
                                                                                                                           AR
                                                                                                                            4
                                                                                                                                 PLATE NO
                                                                                                                                    ."
                                                                                                                                 V594665
                                                                                                                                              "
                                                                                                                                                                   "TATE
                                                                                                                                                                   s
                                                                                                                                                                   IL
                                                                                                                                                                                                   y-,,R
                                                                                                                                                                                                    ta
                                                                                                                                                                                                   2018
                                                                                                                                                                                                                          {!jj. UNi)ER. CAR.RlAGE
                                                                                                                                                                                                                           JI-TOTAL(ALL AREAS)
                                                                                                                                                                                                                           12-01HER
                                                                                                                                                                                                                                                                                      1g
                                                                                                                                                                                                                                                                                       H< uo
                                                                                                                                                                                                                                                                                     cetuwuost[]                              '
                                                                                                      INJURY          EJECT      VIN                                                                                       99-UNKNOWN                                                 es                 ] dl                         1
    CITY                                    STATE                  ZAP                                                                                                                                                                                                               se1111804                      ]
                                                                                                        0        I     1        [1FM5K8D&5EGC28164
                                                                                                                                                                                                                         osrot               [                                        4,+[] gJ
                                                                                                                                                                                                                                                                                     «owes  7
    WESTERN SPRINGS                         IL                     60558                                                                                                                                                 risT coracr L                              REAR      '                                                                J
    TELEPHONE                                     DRIVER LICENSE NO                                    STATE         CLASS       VEHICLE OWNER(LAST,FIRSTMt)                                                                      INSURANCE CO                                                                                        1
    (860) 236-1543                                                                                      IL             D         [GELCO,CORPORATIONLSR                                                                            MARSH USA                                                                                    lc;
    TAAEN TO                                                       EMS AGENCY                                                    [OWNER ADDRESS(STREET,CITY.STATE.ZIP)                                                             TELEPHONE]POLICY NO                                                                                2
                                                                                                                                 7979 183RD ST STE D, TINLEY PARK,IL60477                                                  (952) 828-100(           CALH09053992                                                              l
                                                                                                                                                                                                                                                                                                           y
    AME [Xw                        Juts Cl[et ls                                   3s
                                                                                 lea        ev]g±TEO A±±!
                                                                                           J»                                   I[Me                               MODEL                                                 CIRCLE NUMBER(S)                           FRONT
                                                                                                                                                                                                                                                                                                                       S              2
    WINNICK, GREGORY P                                                                                  "a»
                                                                                                                 $Y 7 y
                                                                                                                                [CHEV (ROLET                       MALIBU                                                [F0R DAMAGED AREAS)                                          ee 8
                                                                                                                                                                                                                                                                                         (8J
                                                                                                                                                                                                                                                                                      FIRE               8                    Rill I
    STREET ADDRESS                                                                                    SEX [SAFT         AlR      PLAT "E NO                        STATE                                                  fol gypE@c±RR1AGE
    3317 BLUEBERRY LN                                                                                 [M]I 2\4\LT
                                                                                                            I  I
                                                                                                                                                                                                                           ®-vrxyaaeas)                                               cu.moss!                      'Xl]              4
    CITY
    SPRINGFIELD
                                            STATE
                                            IL
                                                                   ZIP
                                                                   62707                                   0
                                                                                                                  36806
                                                                                                      INJURY ] EIECT [VIN
                                                                                                                                 1 G1 ZB5ST3H F120687
                                                                                                                                                                   IL
                                                                                                                                                                                                                           99. UNKNOWN
                                                                                                                                                                                                                         rotor
                                                                                                                                                                                                                         riRsToTACT             ~                   REAR
                                                                                                                                                                                                                                                                                      -~'"'""' □ ~. ,.-"'-,--
                                                                                                                                                                                                                                                                                      EXCEED


                                                                                                                                                                                                                                                                                      [couvEH ]
                                                                                                                                                                                                                                                                                                         <[77]5l
                                                                                                                                                                                                                                                                                                              ']
                                                                                                                                                                                                                                                                                                                 ss
ooooops»so)sos,] } j S
    TELEPHONE                                                                                          STATE         CLASS       VEHICLEOWNER(LAST,FIRSTMI)                                                                        INSURANCE©O                                                                                 [1...0..%%,

•   (217)652-9510                                                                     IL .___
                                                                             ~-----..___   D ,_
                                                                                              (GIACOMINI,NICKOLASW
                                                                                                       _;__                                                                                                                      _._FRANKENMUTH MUTUAL INSURANCE C
                                                                                                                                                                                                                                         ~---------------IU6       96
    TAKEN TO                                                                                                                     OWNER ADDRESS(STREET.CITY.STATE.ZIP)                                                              TELEPHONE} POLICY NO
                                                                                                                                 1940 WIGGINS AVE, LELAND GROVE, IL 62704                                                  (217) 652-951             BA6143836                                                                   occs

    UNIT[SEAT)]      (DOB)          {SEX)    SAFT)   {AIR)   dNJ       [EJCT)]                         PASSENGERS&WITNESSES ONLY                             (NAME) / (ADDR}I(TEL)                                                         osPy                                         (EMS)                                  [US




                                                                                                                                                                                                                                                                                                                               U 6

                                                                                                                                                                                                                                                                                                                               tOtKi
                                                                                                                                                                                                                                                                                                                                      5
                                                                                                                                                                                                                                                                                                                               U 5

                                                                                                                                                                                                                                                                                                                                       5
                                                                                                                                                                                                                                                                                                                               U 6

            [-VN: ]Mos]   a VNI,   l.oC     DAMAGED PROPERTY OWNER NAME                                                                                  I   DAMAGED PROPERTY                                                              CONTRIBUTORY
                                                                                                                                                                                                                                              CAUSE(S)                   I     POSTED
                                                                                                                                                                                                                                                                                SPEED
                                                                                                                                                                                                                                                                                                 DID CRASH OCCUR                       □,
                  X          17      1
                                            PROPERTY' OWNER ADDRESS                                            CITY                                               STATE                                  ZIP                           PRIMARY                           I      LIMIT
                                                                                                                                                                                                                                                                                                 IN A WORK ZONE?
                                                                                                                                                                                                                                                                                                                                       X»
                   D                                                                                                                                                                                                                                    28                                       IF YI'S'IE ' AUNE DEE '


                   D                        ARREST NAME                                                                                  SECTION                                              CITATION NO                              SECONDARY
                                                                                                                                                                                                                                                        99
                                                                                                                                                                                                                                                                          I        70
                                                                                                                                                                                                                                                                                                 □
                                                                                                                                                                                                                                                                                                 O<;<JNS,!<UclhlN
                                                                                                                                                                                                                                                                                                       \\~.'\1N!i-'.;-.:A,'.l:..:i,


                                                                                                                                                                                                                                                                          sszs J »
                                            ARREST NAME                                                                                  SECTION                                              CITATION NO                              9A IE POL ICE NOT IF'D           }[Ml: NOT Tl TED
                   ~         17      1
                                                                                                                                                                                                                                             5/2/2017                                            Dl!.'i;..":,:(•\\·:,.,~t,k:J,,./1:)•Sj

                   7
                                                                                                                                                                                                                                                                                                                                           \~ f1
                                                                                                                                                                                                                                           :no ? day

                                                                                                                                                                       t
                   D
                                            OFFICER ID
                                            5954                         [#a%                                                            EAT·DIS T
                                                                                                                                         06
                                                                                                                                                                           SUPERVISOR ID
                                                                                                                                                                           J DITTMER, 5256
                                                                                                                                                                                                                                       COURT'4A IE
                                                                                                                                                                                                                                            6/14/2017
                                                                                                                                                                                                                                           nu   ± fit    ¢
                                                                                                                                                                                                                                                                     Ct URE TIME
                                                                                                                                                                                                                                                                          o9:oo l»
                                                                                                                                                                                                                                                                                      J»
                                                                                                                                                                                                                                                                                                 ,VORK£RSPREStNT: ~:
                                                           1:19-cv-01289-MMM-JEH # 1-2                        Page 16 of 18
                                     A Diagram and Narrative are required on all Type B crashes,
                                     even if units have been moved pnor to the officer's arrival.,                                {J11±;@]ET1g,3 (@y (s];gy a {1 (g


                                                                                                                                   IF AMORE THAN ONE CMV IS INVOLVED. USE SR 1050.A
                                                                                                                                                    ADDITIONAL UNITS FORMS
                                                                                                                             A CMV is defined as any motor vehicle used to transport
                                                                                                                             passengers or property and:
                                                                                                                             I. Has a weight rating of more than 10.000 pounds (example truck
                                                                                                                             or truck/trailer combination); or
                                                                                                                             2.Is used or designed to transport more than I5 passengers,
                                                                                                                             including the driver (example: shuttle or charter bus); or
                                                                                                                             3 Is designed to carry LS or fewer passengers and operated by a
                                                                                                                             contract carrier transporting employees in the course of their
                                                                                                                             employment (example: employee transporter - usually a van-type
                                                                                                                             vehicle or passenger car); or
                                                                                                                             4 {s used or designated to transport between 9 and l5 passengers,
                                                                                                                             including the driver, for direct compensation (example: large van used
                                                                                                                             for specific purpose); or
                                                                                                                             5 Is any vehicle used to transport any hazardous material
                                                                                                                             (HAZMAT) that requires placarding (example: placards will be
                                                                                                                             displayed on the vehicle)

                                                                                                                             CARRIER NAME

                                                                                                                             }@6Joa»a ]




                                                                                                                             CFTY·STATE/ZIP


NARRATIVE (Refer to vehicle by Unit No.)                                                                                     USDOT NO. _lLCCNO
appeared to have defective tires as a result from being struck from the aluminum panels. For a more detailed                 sace ore as [as srra [hers [lose leo; Bost
account of the crash with exact measurements, reference Tpr. B. Scott's ISP Traffic Crash Reconstruction Report A06
-17-00277R. Unit 1 was pulling a brown (wooden) 2006 Wilson flatbed semitrailer (TN Semitrailer Registration                 Gross Vehicle Weight Rating (GVWR)

U201765, VIN: 4WWBGB6B37NG11791, Unit 1). Unit 2 was pulling a white 2006 Wabash semitrailer (OK Semitrailer
Registration 6797EQ, VIN: 1JJV532W86L965603, Unit: 87789). Unit 3 was pulling a white 2016 Stoughton semitrailer             Were HAZMAT placards displayed on the vehicle?                     Ov           LJ
(OK Semitrailer Registration 5657KL, VIN: 1 DW1A2819GS645507, Unit 002) and a white 1985 Fruehauf semitrailer (OK                  If yes, name on placard
Semitrailer Registration 7989EY, VIN: 1 H2E00611 FD000314). At the time of the crash, the sky was clear and sunny.                 4-digit UN no                                 I-digit Hazard Class no


                                                                                                                             Did HAZMAT spill from the vehicle (do not consider fuel from the
                                                                                                                             auetesowvanen                         Jy              [Js            [Jex
                                                                                                                             Did HAZMAT Regulations violation contribute to the crash?
                                                                                                                                                                   »Joe
                                                                                                                             Did Motor Carrier Safety Regulations (MCS) violation contribute to the crash?

                                                                                                                                                                   y               L»             Jo
                                                                                                                             Was a Driver/Vehicle Examination Report for completed?
                                                                                                                               wazAr [] v ]» []us ouatsawco ] v LJ
                                                                                                                               cs            ] v ]N ]us oaorsawe? [] v ]
                                                                                                                             ForNe

                                                                                                                             IDOT PERMIT NO                                       wor toao: [] v [] s
                                                                                                                             TRAILER WIDTH(S)             0-96"°      97-102°          > 102°


LOCAL USE ONLY
                                                                                                                                          TRAILER I
                                                                                                                                          TRAILER 2
                                                                                                                                                             □□          □□               □D
                                                                                                                             TRAILER LENGTH(S) I fD                                TRAILER2                  f
                                                                                                                             TOTAL VEHICLE LENGTH                          _f      NO OF AXLES

                                                                                                                                    SELECT CODES FROM BACK COVER OF CRASH BOOKLET,
Us color BLACK              [   co color BLACK                 l                                                                        VEHICLE CONFIGURATION
Us Towedby±to Joe's Towing, Bloomington / Joe's Towing,         ] us Towed by/io Joe's Towing, Bloomington / Joe's Towing,   CARGO BODY TYPE                                    LOAD TYPE
                        1:19-cv-01289-MMM-JEH # 1-2              Page 17 of 18
              of av

-!
u
                                   IN THE CIRCUIT COURT
                                ELEVENTH JUDICIAL CIRCUIT
                                 MCLEAN COUNTY, ILLINOIS
                                                         Return of Service
                                                                 FILED
                                                                 8/5/2019 1 :05             PM
                                                                                               »
                                                                                 DONALD R. EVERHART, JR.
                                                                                 CLERK OF THE CIRCUIT COURT
    MARQUIS DAWSON,                               )                              MCLEAN COUNTY, ILLINOIS
                                                  )
           Plaintiff,                             )      T2.
                                                  )       Case No. 2019L0000050
 vs.                                              )
                                                  )      A FEE WILL BE DUE AT THE TIME OF
 JA VON F. ARMOUR,                                )      FILING AN APPEARANCE OR ANSWER
                                                  )      OR AS OTHERWISE DIRECTED BY THE COURT.
    and                                           )      YOUR FILING FEE WILL BE: $ 207.00
                                                  )
 WESTERN EXPRESS, INC.                            )
                                                  )
           Defendants.                            )

                                          SUMMONS


           To each defendant:

           You are summoned and required to file an answer to the complaint in this case, a

 copy of which is attached, or otherwise file your appearance, in the office of the clerk of

 this court within 30 days after service of this summons, not counting the day of service.

 If you fail to do so, a judgment by default may be entered against you for the relief asked

 in the complaint.

           E-filing is now mandatory for documents in civil cases with limited exemptions.

 To file, you must first create an account with an c-filing service provider.                 Visit

 http://efilcillinoiscourts.gov/service-providers.htm to learn more and to select a service

provider.         If    you   need   additional   help    of have      trouble    c-filing,   visit

 http://wwwillinoiscourts.gov/FAQ/gcthelp.asp, or talk with your local circuit clerk's

 office.

           To the officer:




                                                                                               7
                  1:19-cv-01289-MMM-JEH # 1-2              Page 18 of 18



        This summons must be returned by the officer or other person to whom it was

given for service, with indorsement of service and fees, if any, immediately after service.

If service cannot be made, this summons shall be returned so indorsed.

        This summons may not be served later than 30 days after its date.
                   7/15/2019
        Witness
                  ----------
(Seal of Court)




Thomas G. Kemper #6228155
Attorney for Plaintiff
2421 Corporate Centre, Suite 101
Granite City, IL 62040
P:     618-931-1681
F:     618-931-5845
Email: tom.kcmper@butlerkcmperlaw.com


       Date of Service:        30 Jut               , 2019 (to be inserted by officer on
copy left with defendant or other person).   s<sv±.)     (&oak         1-o-< /tt-co
                                              tots,tr Bx(Occd




                                                    Deputy Thomas Pillow
         Thomas Pillow                              Davidson County Sherill's Oitico
                                                    P.O. Box 196383 Nashville, Tl. $7219-6383
